

 
SENIOR SECURED PROMISSORY NOTE
 
February 28, 2007
Sarasota, Florida
 
FOR VALUE RECEIVED, the undersigned, INVISA, INC., a Nevada corporation
(“Borrower”) having an address at 6935 15th Street, Suite 120, Sarasota,
Florida, 34243 promises to pay to the order of Centurian Investors, Inc, a
Delaware corporation (“Lender”), having an office at 290 Cocoanut Avenue,
Sarasota, Florida, or such other place as the Lender may designate in writing,
the principal amount up to and not to exceed ONE HUNDRED FIFTY HOUSAND United
States Dollars (U.S. $150,000.00), to the extent advanced hereunder and then
outstanding, with interest on the unpaid principal balance from the date of this
Senior Secured Promissory Note (this “Promissory Note”), until paid, at the
Interest Rate (as hereinafter defined) provided herein.
 
1.  Rate of Interest. The outstanding principal balance of this Promissory Note
shall bear interest at ten percent (10%) per annum (the “Interest Rate”).
 
2.  Date and Time of Payment. The outstanding principal balance of this
Promissory Note, together with all accrued and unpaid interest, shall be paid in
full on earlier to occur of (a) the Maturity Date or (b) the date of termination
of this Promissory Note, whether by its terms, by prepayment, or by
acceleration. All amounts outstanding hereunder shall constitute Borrower’s
obligations hereunder, and such obligations include without limitation all
principal, interest (including all interest which accrues after the commencement
of any case or proceeding by or against Borrower in bankruptcy whether or not
allowed in such case or proceeding), expenses, attorneys’ fees and any other sum
chargeable to Borrower hereunder and owing to Lender under this Promissory Note
(all such obligations and all other obligations of Borrower under this
Promissory Note ,(the “Obligations”). No principal amount of this Note paid or
prepaid may be reborrowed.
 
3.  Default Rate. Notwithstanding Section 1, after the occurrence of any Event
of Default and for so long as such Event of Default continues, and in any event
from and after the Maturity Date, all principal, interest and other amounts
payable under this Promissory Note shall bear interest until paid in full at a
rate of interest equal to four percent (4%) above the per annum rate otherwise
applicable hereunder (the “Default Rate”).
 
4.  Computation of Interest. Interest on the principal amount hereof and all
other Obligations shall be computed on the basis of a 360-day year, and shall be
charged for the actual number of days elapsed during any month or other accrual
period.
 
5.  Manner of Payment. All payments by Borrower in respect of any Obligations
shall be made without deduction, defense, set off or counterclaim, free and
clear of all taxes delivered to Lender.
 
6.  Maturity. To the extent not sooner due and payable in accordance with this
Promissory Note , the Obigations shall be due and payable six months from the
date hereof (the “Maturity Date”).
 
7.  Application of Payments. All payments shall be applied to amounts then due
and payable in the following order: (a) to Lender’s costs and expenses
reimbursable in connection herewith; (b) to interest accrued on the outstanding
principal balance of this Promissory Note; (c) to the principal amount hereof;
and (d) to all other Obligations, or in such other manner as Lender shall
determine in its sole and exclusive discretion.
 
8.  Procedure for Borrowing and Use of Proceeds. The proceeds of this Promissory
Note shall be funded in multiple advances (each, an “Advance”) by Lender to
Borrower in the amounts and on such dates as determined by Lender based on
requests from Borrower. Borrower shall give Lender notice requesting that Lender
make an Advance in accordance herewith specifying (a) the Borrowing Date, (b)
the amount requested and (c) a detailed, itemized list of the use of such
Advance. Upon receipt of such notice from Borrower, Lender shall determine, in
its sole and exclusive discretion, whether it shall make such amount available
to Borrower on the Borrowing Date. Upon each Advance, Lender shall record each
Advance on Schedule I to this Promissory Note. For purposes of this Section 8,
the Borrowing Date shall mean any business day specified in the notice pursuant
to this Section 8 as a date on which Borrower requests Lender to make a loan
hereunder. An initial Advance of FORTY FIVE THOUSAND DOLLARS ($45,000) shall be
made simulateously with the execution of this Promissory Note. The obligation of
Lender to make each subsequent Advance following the initial Advance hereunder
is subject to the Lenders approval of the loan request made by Borrower in
accordance with this Section 8 and shall be funded in the sole and exclusive
discretion of Lender.
 
9.  Security. This Promissory Note shall be secured by (i) Twenty Million
(20,000,000) shares of common stock of Borrower to be issued as of the date
hereof and held in escrow and a continuing first priority security interest in
all of Borrower’s right, title, and interest in and to, all property of Borrower
(collectively, the “Collateral”), as more specifically set forth in the Security
Agreement executed by Borrower in favor of Lender as of the date hereof, in
substantially the form attached hereto as Exhibit A (the “Security Agreement”).
 
  Priority This Promissory Note shall be a senior obligation of Borrower, and
for so long as this Promissory Note shall be outstanding, (i) Borrower shall be
prohibited from incurring any and all future indebtedness without the prior
written consent of Lender and (ii) any and all future indebtedness approved by
Borrower in writing shall be deemed subordinate and inferior to, all respective
right, title and interest of Lender, in, to and under this Promissory Note, this
Security Agreement and any and all documents and instruments evidencing,
securing or otherwise relating to this Promissory Note.
 
10.  Representations and Warranties. Borrower makes the following
representations and warranties to Lender, which representations and warranties
shall be true, correct, and complete as of the date hereof and shall survive the
execution and delivery of this Promissory Note.
 
(a)  Due Organization and Qualification. Borrower is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any jurisdiction where it is
required to be so qualified, and has all requisite power and authority to (i)
own its assets and carry on its business, and (ii) execute, deliver and perform
its Obligations.
 
(b)  Due Authorization; No Conflict. The execution, delivery, and performance by
Borrower of this Promissory Note has been duly authorized by all necessary
action on the part of Borrower. This Promissory Note has been duly executed and
delivered by Borrower. The execution, delivery, and performance by Borrower of
this Promissory Note and the consummation of the transactions contemplated
hereby, do not and will not (i) violate in any material respect any provision of
federal, state, provincial or local law or regulation applicable to Borrower,
its organizational documents, or any order, judgment, or decree of any court or
other governmental authority, (ii) conflict with, result in a breach or
termination of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of Borrower, (iii) result in
or require the creation or imposition of any lien of any nature whatsoever upon
any properties or assets of Borrower, other than liens or security interests in
favor of Lender, or (iv) require any approval of any of Borrower’s stockholders
or any approval or consent of any other person or entity, other than consents or
approvals that have been obtained and that are still in force and effect. The
execution, delivery, and performance by Borrower of this Promissory Note do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any governmental authority, other than consents
or approvals that have been obtained and that are still in force and effect.
This Promissory Note when executed and delivered by Borrower will be the legally
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its term, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
 
(c)  No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or government authority is (i) pending or, to the knowledge of
Borrower, threatened with respect to this Promissory Note or the Collateral or
any of the transactions contemplated hereby or (ii) pending or, to the knowledge
of Borrower, threatened by or against Borrower, its properties or revenues
which, if adversely determined, would have a material adverse effect on its
business, operations, property or financial condition, when taken as a whole.
 
(d)  No Default. Borrower is not in default under or with respect to any
contractual obligation and no event of default has occurred or is continuing
with respect to Borrower.
 
(e)  Taxes. Borrower has filed or caused to be filed all tax returns required to
be filed by it and has paid all taxes due and payable on said returns or on any
assessments made against Borrower or any of its property. All other taxes, fees
or other charges on Borrower or any of its property by any governmental
authority have been paid and no tax liens have been filed.
 
12. Covenants of Borrower. As of the date hereof and so long as the Obligations
hereunder shall be outstanding:
 

8



1

--------------------------------------------------------------------------------



(a) Borrower will preserve and keep in force and effect, its corporate existence
and all licenses and permits necessary to the proper conduct of its business;
 


(b) Borrower will promptly pay and discharge, all lawful taxes, assessments,
charges or levies imposed upon Borrower, or upon or in respect of all or any
part of the property or business of Borrower, all trade accounts payable in
accordance with usual and customary business terms and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of Borrower; provided, Borrower shall not be required to pay such tax,
assessment, charge, levy, account payable or claim if (i) the validity,
applicability or amount thereof is being contested in good faith by appropriate
action or proceeding which will prevent the forfeiture or sale of any property
of Borrower, and (ii) Borrower shall set aside on its books, reserves deemed by
it to be adequate with respect thereto;


(c) Borrower will promptly comply with all laws, ordinances or governmental
rules and regulation to which it is subject, the violations of which would
materially or adversely affect its properties, business, prospects, profits or
condition or would result in any material lien or charge upon any property of
Borrower;


(d) Borrower will maintain, preserve and keep its properties which are used or
useful in the conduct of its business in good repair and working order;


(e) Borrower will not create, assume or incur or in any manner become liable
with respect of any indebtedness except this Promissory Note and any
indebtedness of Borrower incurred prior to the date hereof.


(f) Borrower will not create or incur any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (a “Lien”) on its or its property or
assets, whether now owned or hereinafter acquired, or upon any income or profits
therefrom except


(i) Liens for property taxes and assessments or levies and liens that are not
yet due and payable;


(ii) Liens of or resulting from any judgment or award, the time for appeal or
petition for rehearing of which shall not have expired or in respect of which
the Company shall in good faith be prosecuting an appeal or proceeding for a
review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured; or


(iii) Liens or priority claims (A) incidental to the conduct of business, (B)
created by any material agreement of Borrower entered into prior to and
currently in effect as of the date hereof or (C) the ownership or lease of
properties and assets and not in connection with the borrowing of money,
provided, in each case, the obligation secured is not overdue, or if overdue, is
being contested in good faith by appropriate actions or proceedings and
provided, further that Borrower shall have received the prior written consent of
Lender to any Lien described in (A) or (C) above; or


 

2

--------------------------------------------------------------------------------



13. Events of Default; Remedies; Acceleration. (a) The occurrence of any one or
more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” hereunder:
 
(i) Borrower fails to make any payment of outstanding principal balance of this
Promissory Note , or interest thereon, or any of the other Obligation when due
and payable; ,
 
(ii) Any representation or warranty of Borrower made in this Promissory Note,
the Security Agreeent, or any other document made by or on behalf of Borrower in
connection herewith and the transactions contemplated hereby proves to have been
false or incorrect in any material respect or Borrower shall fail to comply in
all respects with any covenant herein or therein;
 
(iii) Borrower shall violate any provision of this Promissory Note, the Security
Agreement or any other document made by or on behalf of Borrower in connection
herewith and the transactions contemplated hereby, including, without
limitiation, failure to comply with the terms and provisions of Section 8 of
this Promissory Note;
 
(iv) A case or proceeding is commenced against Borrower seeking a decree or
order (i) under Title 11 of the United States Bankruptcy Code (11 U.S.C. §§101
et seq., as amended, and any successor statute, the “Bankruptcy Code”), or any
other applicable federal, state or foreign bankruptcy or other similar law, rule
or regulation, (ii) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for Borrower or for any
substantial part of Borrower’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of s Borrower, and such case or proceeding shall
remain undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction;
 
(v) Borrower, without the prior written consent of Lender (A) files a petition
seeking relief under the Bankruptcy Code, or any other applicable federal, state
or foreign bankruptcy or other similar law, rule or regulation, (B) consents to
or fails to contest in a timely and appropriate manner the institution of
proceedings thereunder or the filing of any such petition or the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for Borrower or for any substantial part of
Borrower’s assets, (C) makes an assignment for the benefit of creditors, (D)
takes any action in furtherance of any of the foregoing; or (E) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due;
 
(vi) If this Promissory Note, the Security Agreement, or any financing
statement, document or other instrument executed, delivered or filed in
connection herewith or with the security interest granted to Lender hereunder,
shall, for any reason, fail or cease to create a valid and perfected lien on or
security interest in any or all of the Collateral or the Collateral shall be
compromised, encumbered or, in the case of the common stock, invalid, cancelled
or otherwise rescinded;
 

 



3

--------------------------------------------------------------------------------



(vi) If Borrower shall default on any material obligations of Borrower or an
event of default shall occur with respect to any material agreement of Borrower,
whether such agreement shall be in effect or effective subsequent to this
Promissory Note.
 
(b) Immediately upon the occurrence of any Event of Default, all of the
Obligations of Borrower hereunder shall become immediately due and payable to
Lender and the Obligations shall thereafter accrue interest at the Default Rate
from the date of any Event of Default until such Obligations are paid in full
(an “Accelleration”). Promptly upon the occurrence of an Acceleration, Lender
shall send Borrower written notice of the date upon which the Acceleration is
effective and the names of two (2) representatives of Lender (“Lender Nominees”)
to be immediately appointed to the Board of Directors of Borrower (the “Default
Notice”). The Lender Nominees shall be appointed to the Board of Directors of
Borrower not less than five days following the date of the Default Notice.
Except with respect to an Event of Default under Section 13(a)(iv) and (v),
Borrower shall have forty five (45) days (the forty fifth day hereinafter being
the “Final Payment Date”) from the date of the Default Notice to pay Lender the
total amount of the Obligations due and owning under this Promissory Note. In
the event that Borrower shall fail to satisfy in full all of the outstanding
Obligations under this Promissory Note on or before the Final Payment Date, then
Lender may (i) proceed to protect and enforce Lender’s rights by suit in equity,
action at law and/or other appropriate proceeding, either for specific
performance of any covenant or condition contained in this Promissory Note, the
Security Agreement, or in any instrument or document delivered to Lender
pursuant to this Promissory Note , or in aid of the exercise of any power
granted in this Promissory Note or any such instrument or document, and (ii)
proceed to enforce payment of the Obligations in such manner as Lender may
elect, including the foreclosure of the Collateral in accordance with the terms
of the Security Agreement, and to realize upon any and all rights of Lender
hereunder. Upon the occurrence of any Event of Default under Section 13(a)(iv)
and (v), Lender shall have a right to immediately enforce its rights hereunder
and proceed against or foreclose upon the Collateral without regard to the 45
day period set forth in this Section 13(b) To the extent not prohibited by
applicable law which cannot be waived, all of Lender’s rights hereunder shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under applicable law or in equity, and no exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver. No delay by
Lender shall constitute a waiver, election or acquiescence by it.
 
(c) In the event that the Obligations hereunder shall be paid in full by or on
behalf of Borrower, after the Acceleration of this Promissory Note but prior to
the Final Payment Date, then this Promissory Note shall be deemed paid in full,
Lender shall promptly release any lien of Lender on the Collateral, and each
Lender Nominee shall immediately resign from the Board of Directors of Borrower.
 
14. Certain Rights and Waivers. To the extent not prohibited by the provisions
of applicable law, Borrower hereby expressly waives: (a) all presentments,
demands for performance, notices of nonperformance (except to the extent
required by this Note), protests, notices of protest and notices of dishonor;
(b) any requirement of diligence or promptness on the part of Lender in the
enforcement of its rights under this Note; (c) any and all notices of every kind
and description which may be required to be given by any statute or rule of law;
and (d) any
 

 



4

--------------------------------------------------------------------------------



defense (other than indefeasible payment in full) which it may now or hereafter
have with respect to its liability under this Note.
 
15.  Assignments. Borrower may not assign or transfer any of its rights or
obligations hereunder without the express, written consent of Lender. Any such
purported assignment or transfer by Borrower without the express, written
consent of Lender shall be null and void ab initio.
 
 
16.  Costs and Expenses. Borrower agrees to pay all costs and expenses of
Lender, including without limitation all fees and disbursements of counsel,
advisors, consultants, examiners and appraisers for Lender, in connection with
(a) the issuance of this Promissory Note and advancement of principal amount
hereunder (which fees and disbursements associated with the origination of this
Promissory Note shall not exceed $3,500.00), (b) any enforcement (whether
through negotiations, legal process or otherwise) of this Promissory Note, (c)
any workout or restructuring of this Promissory Note during the pendency of one
or more Events of Default, (d) any bankruptcy case or proceeding of Borrower or
any appeal thereof, and (e) upon the occurrence and during the continuance of an
Event of Default, any efforts to verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral.
 
17. CHOICE OF LAW. THE VALIDITY OF THIS NOTE, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE BORROWER AND LENDER WITH RESPECT
TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA, WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES EXCEPT TO THE EXTENT
NECESSARY TO ENFORCE THIS CHOICE OF LAW PROVISION.
 
18. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received (a) upon delivery if delivered personally
or upon confirmed transmittal if by facsimile, (b) on the next Business Day if
sent by overnight courier, or (c) four (4) Business Days after mailing if mailed
by prepaid registered mail, return receipt requested, in each case to the
appropriate notice address or facsimile number.
 
19. Independent Arms Length Transaction. It is understood and agreed that this
Promissory Note, the Security Agreement and the transactions contemplated hereby
and thereby were negotiated in an arms length transacton separate and distinct
from any other transaction or contractual obligations and are independent of any
transaction or transactions between Borrower, on the one hand, and Lender and
any of its affilates or related entitles on the other hand. Borrower further
agrees that the contractual obligations of Borrower hereunder are in no way
dependent or conditioned upon any other agreements, contracts or transactions
whatsoever unless expressly stated herein.
 

 



5

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.
 

 
INVISA, INC.
 
By: /s/ Edmund C. King                                   
Name: Edmund C. King
Title: Chief Financial Officer
   

Signature page to Senior Secured Promissory Note, dated February 28, 2007